DETAILED ACTION
This communication is in respond to applicant’s response filed on April 28, 2021. Claims 51-52, 54-55, 57-61, 63-64, and 66-71 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2021 has been entered.

Response to Arguments
Applicant's arguments with respect to amended claims have been fully considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 51-52, 54-55, 57-61, 63-64, and 66-71 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PG-PUB No. 2005/0081059 A1 to Bandini et al. (hereinafter Bandini) in view of US Pat. No. 7,756,929 B1 to Pettigrew et al. (hereinafter Pettigrew) and US PG-PUB No. 2006/0075041 A1 to Antonoff et al. (hereinafter Antonoff).
As per claim 51, Bandini disclosed a computer-based system for remotely cleaning metadata from electronic documents, comprising: 
an intermediate computer that is remote from an electronic device, the intermediate computer including a memory storing instructions (Bandini, Fig. 1, e-mail relay 46; and par 0021, email relay 46 for filtering e-mail messages), wherein the instructions include a metadata cleansing policy (Bandini, par 0044, “The action are taken in combination with modifying some aspects of the email ....the modification of the email consists of removing virus or malicious code that may be present in the email and/or attachments”); and a processor programmed to: 
determine, at the intermediate computer, whether to intercept a first email with an attached first electronic document sent from the electronic device based, at least in part, on a recipient of the first email (Bandini, par 0043-0044, “The policy manager makes processing decisions based on an attribute set that is selected so as to most effectively detect SPAM e-mail messages, as applicable to the protected enterprise. In some embodiments, the policy manager refers to the email sender, such as by querying a local or remote sender directory. In other embodiments, the policy manager refers to the email recipient... the condition and action association may be different for some or all of the recipients. The action are taken in combination with modifying some aspects of the email including but not limited to subject, headers, body and/or attachments.... the modification of the email consists of removing virus or malicious code that may be present in the email and/or attachments. The association between condition and action is configurable by an administrator. The association between condition and action may be dependent on, and configurable by, the recipient of the email.”, i.e., the condition for performing filtering actions (read: whether to intercept the e-mail by applying the filtering action) is based on attributes such as email recipient; As one of ordinary skill in the art would recognize, a condition-action association in the context of email filtering corresponds to an action for intercepting an email and perform a processing based on the corresponding condition; as disclosed in Pettigrew, claim 19, “...each filter determines whether to block or pass any e-mail messages that it processes” (Evidence only)),  
determine, at the intermediate computer, whether to intercept a second email with an attached second electronic document sent from the electronic device based, at least in part, on a recipient of the second email (Bandini, par 0043-0044, “The policy manager makes processing decisions based on an attribute set that is selected so as to most effectively detect SPAM e-mail messages, as applicable to the protected enterprise. In some embodiments, the policy manager refers to the email sender, such as by querying a local or remote sender directory. In other embodiments, the policy manager refers to the email recipient... the condition and action association may be different for some or all of the recipients. The action are taken in combination with modifying some aspects of the email including but not limited to subject, headers, body and/or attachments.... the modification of the email consists of removing virus or malicious code that may be present in the email and/or attachments. The association between condition and action is configurable by an administrator. The association between condition and action may be dependent on, and configurable by, the recipient of the email.”, i.e., the condition for performing filtering actions (read: whether to intercept the e-mail by applying the filtering action) is based on attributes such as email recipient), 
responsive to a determination to intercept the first email based, at least in part, on the recipient of the first email, execute, at the intermediate computer, the cleansing policy to 
responsive to a determination to not intercept the second email based, at least in part, on the recipient of the second email, transmit the second email with the second electronic document from the intermediate computer to the recipient of the second email without executing the cleansing policy (Bandini, par 0043-0044, “The policy manager makes processing decisions based on an attribute set that is selected so as to most effectively detect SPAM e-mail messages, as applicable to the protected enterprise. In some embodiments, the policy manager refers to the email sender, such as by querying a local or remote sender directory. In other embodiments, the policy manager refers to the email recipient... the condition and action association may be different for some or all of the recipients. The action are taken in combination with modifying some aspects of the email including but not limited to subject, headers, body and/or attachments.... the modification of the email consists of removing virus or malicious code that may be present in the email and/or attachments. The association between condition and action is configurable by an administrator”, implicit, condition action association indicates that an action will not be taken when the condition is not satisfied);
Bandini does not explicitly disclose the cleansing policy being metadata cleansing policy, however, in an analogous art in electronic message filtering, Antonoff disclosed email cleansing policy that performs metadata cleansing (Antonoff, par 0009, “... a method for removing metadata and hidden information from a file attached to an electronic mail....scrubbing the file 

As per claim 52, Bandini-Antonoff disclosed the computer-based system of claim 51, wherein the processor is further programmed to execute the metadata cleansing policy to generate an alert requesting confirmation from a user of the electronic device that at least a portion of metadata should be removed from the first electronic document (Antonoff, Fig. 2, ref. 250-260-270, and par 0036, 0037; the reasons of obviousness have been noted in the rejection of claim 51 above and applicable herein).

As per claim 54, Bandini-Antonoff disclosed the computer-based system of claim 51, wherein the processor is further programmed to execute the metadata cleansing policy to remove all metadata from the first electronic document (Antonoff, par 0040, “…a file is scrubbed by removing some or all of the metadata and/or hidden information from the file…”; the reasons of obviousness have been noted in the rejection of claim 51 above and applicable herein).

As per claim 55, Bandini-Antonoff disclosed the computer-based system of claim 51, wherein the processor is further programmed to execute the metadata cleansing to generate a request, to the user of the electronic device, for a selection of the metadata to be removed from the first electronic document (Antonoff, Fig. 3 and par 0037, “If a determination is made upon attachment that file 305 includes metadata or hidden information, the user is alerted by a 

As per claim 57, Bandini-Antonoff disclosed the computer-based system of claim 51, wherein the metadata cleansing policy specifies removing at least a portion of metadata from the first electronic document based on the sender of the first email (Antonoff, par 0041, whether to remove metadata may be based on data types, and par 0019, metadata includes electronic mail headers, one of ordinary skill in the art would recognize that sender information is part of electronic mail headers; the reasons of obviousness have been noted in the rejection of claim 51 above and applicable herein).

As per claim 58, Bandini-Antonoff disclosed the computer-based system of claim 51, wherein the metadata cleansing policy specifies removing at least a portion of metadata from the first electronic document based on a file type of the first electronic document (Antonoff, par 0009, checking file type; the reasons of obviousness have been noted in the rejection of claim 51 above and applicable herein).



Claims 60-61, 63-64 and 66-68 recite substantially the same limitations as claims 51-52, 54-55 and 57-59, respectively, but in the form of a computer readable medium storing instructions rather than a system, therefore, they are rejected under the same rationale.

Claim 69 recites substantially the same limitations as claim 51, but in the form of a method rather than a system, therefore, it is rejected under the same rationale.

As per claim 70, Bandini-Antonoff disclosed the computer-based method of claim 69, wherein the metadata cleansing policy specifies removing a least a portion of metadata from the first electronic document based on one or more of the following: a designated recipient of the first email (Bandini, par 0043, policy based on attributes such as email recipient; also Antonoff, par 0041, whether to remove metadata may be based on data types, and par 0019, metadata includes electronic mail headers, one of ordinary skill in the art would recognize that recipient information is part of electronic mail headers), a sender of the first email (Bandini, par 0043, policy based on attributes such as email sender), a file type of the first electronic document (Bandini, par 0043, policy based on attributes including “the number, size, type and name of an attachment”; also Antonoff, par 0009, checking file type), or an author metadata of the first 

As per claim 71, Bandini-Antonoff disclosed the computer-based system of claim 51, wherein the transmitting the first email from the intermediate computer to the recipient of the first email includes: replacing the first electronic document sent from the electronic device with the first electronic document having at least the portion of metadata removed; and attaching the first electronic document having at least the portion of metadata removed to the first email (Bandini, par 0044, “The action are taken in combination with modifying some aspects of the email including but not limited to subject, headers, body and/or attachments. ...the modification of the email consists of removing virus or malicious code that may be present in the email and/or attachments”, and Antonoff, par 0009, “... a method for removing metadata and hidden information from a file attached to an electronic mail....scrubbing the file to remove the metadata and hidden information”; the reasons of obviousness have been noted in the rejection of claim 51 above and applicable herein).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linglan Edwards whose telephone number is (571)270-5440.  The examiner can normally be reached on 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINGLAN E EDWARDS/Primary Examiner, Art Unit 2491